Cline, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which *250exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:
$0.7109 per bale — Canadian funds.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further agreed that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe foreign value as tbat value is defined in section 402 (c) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise here involved, and that such value is $0.7109 per bale, Canadian funds.
Judgment will be rendered accordingly.